DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 09/20/2022.
Claim 1 was cancelled. Claims 2 – 21 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 09/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,970,272 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 6 – 7, 9, 13 – 14, 16, 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luke Tomlin (U.S. 10,489,391 B1) in view of Balzar et al (U.S. 2014/0279839 A1).
♦As per claims 2, 9, 16,
Tomlin discloses a system comprising: one or more computer processors; one or more computer memories (Fig. 1 – 2, col. 35 lines 3 – 67, col. 40 lines 1 – 26 of Tomlin) and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations-comprising:
“based on a determination that the one or more consumption criteria are met, consuming, by the one or more computer processors, one or more data points from multiple different data sources, the consuming including requesting the one or more data points from multiple third-party data subscription service and storing the one or more data points in a central database” See Fig. 3 and 5, abstract, col. 23 lines 55 – col. 24 lines 25 wherein data from plurality of data source 160 are obtained and clustered [“the present disclosure relate to a data analysis system for grouping and enriching data items for presentation to an analyst through a user interface”, “The automated analysis of the clustered data structures (also referred to herein as “data item clusters,” “data clusters,” or simply “clusters”) may include an automated application of various criteria or rules so as to generate scores, alerts, conclusions, and so forth, which can also be stored within the clustered data structures”].
“modifying a master database record in the central database to include the one or more data points and information about corresponding data sources” See col. 21 lines 66 – col. 22 lines 28 of Tomlin wherein “enrichment engine 123 may be configured to enrich or supplement retrieved raw data items with additional information. ... Enrichment engine 123 may be able to access data in other data tables (e.g., in database 140 and/or in other data sources 160) that contain the trader's name linked to the trader's identifier number (such as by accessing trading account data or employment data). Enrichment engine 123 may then map the trader name with the trader identifier number, so that the trader's name can be used to populate the dossier under the specified dossier format that includes the trader's name”.
“creating a harmonized view showing relationships between the one or more data points from the multiple different data sources and data in the master database record” See col. 13 lines 42 – 66, col. 14 lines 20 – 65, col. 16 lines 58 - 66 of Tomlin wherein “the databases and data sources may include various relationships that link and/or associate data items with one another. Various data items and relationships may be stored across different systems controlled by different items and/or institutions”, “the dossier user interface is generated so as to enable an analyst to quickly view critical data clusters (as determined by the automated scoring), and then in response to analyst inputs, view and interact with the generated information (including, for example, the human-readable conclusions) associated with the clusters”.
“and providing, by the one or more computer processors, the harmonized view via a network to the microservice” See col. 22 lines 29 – 65 of Tomlin wherein the enriched data are provided to the user.
Tomlin does not clearly disclose “determining whether one or more consumption criteria associated with a microservice are met … creating a harmonized view showing relationships between the one or more data points from the multiple different data sources and data in the master database record”.
However, Balzar, in the same filed of endeavor, discloses a method, system for transactional processing including the teaching of:
“determining whether one or more consumption criteria associated with a microservice are met” See paragraph 0063, 0099 of Balzar wherein only specific request with specific attributes/criteria or only specific “authorized user” can access the system.
“modifying… database” See paragraph 0037, 0099 of Balzar.
“creating a harmonized view showing relationships between the one or more data points from the multiple different data sources and data in the master database record” See paragraph 0037, 0043, 0046, 0057, 0059 of Balzar wherein “establishing a single, harmonized view-building concept covering the transactional and analytical requirements”, “a harmonized transactional and analytical framework can be provided for use in a database framework or architecture”.
providing, by the one or more computer processors, the harmonized view via a network to the microservice” See paragraph 0043, 0046, of Balzar wherein “a harmonized transactional and analytical framework can be provided for use in a database framework or architecture”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Balzar into the invention of Tomlin since both inventions were available and the combination would allow the user more easily in accessing the system, enables the seamless use of transactional and analytical aspect in one application without the need to deal with separate infrastructures.
♦As per claims 6, 13, 20,
“wherein the microservice is distributed across computer systems associated with multiple lines of business of an organization” See Fig. 1 – 2 and associated texts of Tomlin wherein plurality of data sources and users applied. Also see Fig. 2 and associated texts of Balzar.
♦As per claims 7, 14, 21,
“wherein the one or more consumption criteria include that a data brokerage budget associated with each of the multiple lines of business has not been exceeded” See paragraph 0040, 0058, 0078 of Balzar wherein developer can view the cost and choose plan to aggregate data accordingly.

Claim(s) 3 – 5, 8, 10 – 12, 15, 17 – 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luke Tomlin (U.S. 10,489,391 B1) in view of Balzar et al (U.S. 2014/0279839 A1), further in view of Elazar Katz (U.S. 2016/0301706 A1).
♦As per claims 3, 10, 17,
Tomlin teaches “wherein the providing includes determining that none of the one or more data points from the multiple different data sources include volatile data for which an updating threshold has been met, wherein volatile data is data that changes frequently” See col. 10 lines 7 – 10 of Tomlin wherein “A raw data item that has a calculated score, metascore, or alert level above a certain threshold, or has otherwise been flagged or designated for further analysis”.
In case the Applicant disagrees, the Examiner provides another example.
Katz, in the same field o endeavor, discloses a method system for data enrichment including the teaching of:
Data from plurality of data sources are gather: See Fig. 1 of Katz (Patient information, Provider information, Interaction records).
Enhancing the data: See abstract, Fig. 2 – 3 and associated texts of Katz wherein data is enhanced using different information.
threshold has been met: See paragraph 0034, 0036, 0039 of Katz wherein “Various auditing rules define and set thresholds for suspicious activities”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Katz into the invention of Tomlin/Balzar since both inventions were available and the combination would provide the user with more desirable results and reduce the time searching for information.
♦As per claims 4, 11, 18,
“wherein the providing occurs after an updating of the master data record based on an identification that the one or more data points from the multiple different data sources includes volatile data for which an updating time threshold has been met” See paragraph 0034, 0036, 0039 of Katz wherein “Various auditing rules define and set thresholds for suspicious activities”.
♦As per claims 5, 12, 19,
“wherein the updating includes an additional consumption” See col. 21 lines 66 – col. 22 lines 28 of Tomlin wherein “enrichment engine 123 may be configured to enrich or supplement retrieved raw data items with additional information. ... Enrichment engine 123 may be able to access data in other data tables (e.g., in database 140 and/or in other data sources 160) that contain the trader's name linked to the trader's identifier number (such as by accessing trading account data or employment data). Enrichment engine 123 may then map the trader name with the trader identifier number, so that the trader's name can be used to populate the dossier under the specified dossier format that includes the trader's name”; and See abstract, Fig. 2 – 3 and associated texts of Katz wherein data is enhanced using different information.
♦As per claims 8, 15
“wherein the central database is shared among microservices such that an accessing of an aggregated view does not trigger an additional consuming of the one or more data points” See Fig. 1 – 3 of Tomlin wherein the data is provided to user; Also See Fig. 1 of Katz wherein data is stored on central database.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 2 – 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Balzar et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161